Case 2:19-cv-00467-JDW Document 12-12 Filed 05/28/19 Page 1 of 7




            EXHIBIT K
Companies Settle With Paralyzed Oilfield Worker for $44M | The Legal Intelligencer                                                                                    Page 1 of 6
                 Case 2:19-cv-00467-JDW Document 12-12 Filed 05/28/19 Page 2 of 7



    Menu
                                                                                                            (/thelegalintelligencer/)

                                                                                   POWERED BY LAW.COM (/)                                       (https://store.law.com/Registration/Lo
    Search
                                                                                                                                                      promoCode=PA&source=https%
(/thelegalintelligencer/search/)                                                                                                                     2Fwww.law.com%2Fthelegalintell
                                                                                                                                                     2F2018%2F11%2F27%2Fcompani
                                                                                                                                                  with-paralyzed-oilfield-worker-for-44
                                                                                                                                                                                     S
                                                                                                                                                PROMOCODE=PA&SOURCE=HTTPS://



                       Publications   (/publications/)   Law Topics   (/topics/)    Surveys & Rankings   (/rankings/)   Cases & Verdicts       People & Community




    News (/thelegalintelligencer/news/)



    Companies Settle With Paralyzed Oilfield
    Worker for $44M
    An oilfield worker who was rendered quadriplegic after a light fixture improperly attached to an oil derrick fell more t
    100 feet onto his head has settled his claims against five companies for a total of $44 million.
    By Max Mitchell (/author/profile/Max-Mitchell/) | November 27, 2018 at 04:42 PM


                                                                                                                                           Trending Stories
      
                                                                                                                                           1      Forget Prom. This 16-Year-Ol
                                                                                                                                                  Is Headed to Law School
      Ô                                                                                                                                           (https://www.law.com/texasl
                                                                                                                                                  prom-this-16-year-old-is-
                                                                                                                                                  headed-to-law-school/)
      
                                                                                                                                                  TEXAS LAWYER (/TEXASLAWYER/)


      9                                                                                                                                    2      Profits Per Partner Hit $5
                                                                                                                                                  Million at Paul Weiss,
                                                                                                                                                  Redefining Richest Tier
      è (http://www.almreprints.com)                                                                                                              (https://www.law.com/ameri
                                                                                                                                                  per-partner-hit-5-million-at-
                                                                                                                                                  paul-weiss-redefining-richest
                                                                                                                                                  tier/)
                                                                                                                                                  THE AMERICAN LAWYER
                                                                                                                                                  (/AMERICANLAWYER/)


                                                                                                                                           3      Willkie's Caplan Looks to Big
                                                                                                                                                  Law to Represent Him in
                                                                                                                                                  College Admissions Case
             (Photo: TebNad – Fotolia)                                                                                                            (https://www.law.com/ameri
                                                                                                                                                  loughlin-and-felicity-huffman
                                                                                                                                                  hire-big-law-defenders-in-
             An oilfield worker who was rendered quadriplegic after a light fixture improperly                                                    college-fraud-case-405-
             attached to an oil derrick fell more than 100 feet onto his head has settled his claims                                              33610/)
             against five companies for a total of $44 million.                                                                                   THE AMERICAN LAWYER
                                                                                                                                                  (/AMERICANLAWYER/)
             The multimillion-dollar award is meant to compensate the injured plaintiff, James
                                                                                                                                           4      Lori Loughlin and Felicity
             Burgess, and his wife, Kay Sharon Burgess, who live in rural Texas. The case, which                                                  Huffman Hire Big Law
             was filed in the Philadelphia Court of Common Pleas, came to a settlement after two                                                  Defenders in College Fraud
                                                                                                                                                  Case
             days of mediation before retired federal magistrate Judge Diane Welsh.                                                               (https://www.law.com/nation
                                                                                                                                                  loughlin-and-felicity-huffman
                                                                                                                                                  hire-big-law-defenders-in-
                                                                                                                                                  college-fraud-case/)



                                                                                                                                               ROBERTS_000037

https://www.law.com/thelegalintelligencer/2018/11/27/companies-settle-with-paralyzed-oilfield-worker-for-44...                                                          3/20/2019
Companies Settle With Paralyzed Oilfield Worker for $44M | The Legal Intelligencer                                        Page 2 of 6
             Case 2:19-cv-00467-JDW Document 12-12 Filed 05/28/19 Page 3 of 7


          “Mrs. Burgess’s loss of consortium claim was probably the most significant                      NATIONAL LAW JOURNAL
                                                                                                          (/NATIONALLAWJOURNAL/)
          consortium claim anyone in the case had ever encountered,” Sheridan & Murray
          attorney Thomas Sheridan, who represented the Burgesses, said. “Her husband is in          5    ‘I Don’t Want My Client to Be
                                                                                                          Blindsided’: Executives and
          a hospital over 90 miles away from her house. She drove to the hospital every day               Their Lawyers Brace for Rep.
          for the last six years to see her husband.”                                                     Katie Porter's Questions
                                                                                                          (https://www.law.com/nation
                                                                                                          want-my-client-to-be-
          According to court papers, James Burgess was working on a drill rig owned and                   blindsided-executives-and-
          operated by Patterson Drilling Services in December 2012. A four-foot LED light                 their-lawyers-brace-for-rep-
                                                                                                          katie-porters-questions/)
          designed by Dialight fell 103 feet onto Burgess’ head, causing a neck fracture that
                                                                                                          NATIONAL LAW JOURNAL
          compressed his spinal cord and rendered him permanently quadriplegic.                           (/NATIONALLAWJOURNAL/)

          The Burgesses sued Dialight, which designed and marketed the light; National
          Oilwell Varco, which designed and manufactured the rig’s component parts; Clark
          Electrical Contractors, the company that installed the light; Cabot Petroleum North
          Sea Ltd., which owned the mineral rights of the oil; and Patterson.

          According to Burgess’ pretrial memo, Dialight did not manufacture the light for use
          on drill rigs, but the company still marketed the lights to the oil and gas industry for
          use on rigs. Specifically, the memo said the fixtures lacked anchors that would allow
          it to be properly attached to safety cables.

          Burgess also contended that Clark Electrical Contractors knew the lights were not
          designed for use on oil drills, but installed them anyway, without the proper safety
          cables. Burgess’ memo further contended that National Oilwell Varco, which made
          the rig, should have included warning signs or instructions saying that all light
          fixtures needed to be secured to the drill rig with safety cables for secondary
          retention.

          Patterson, Burgess argued in his memo, also failed to perform safety inspections
          that would have found that the lights were not properly affixed to the rig. He
          further alleged that two inspection reports falsified information by certifying that
          safety cables had been installed, even though they had not been.

          Burgess’ memo also noted that about 90 minutes before the accident, the electrician
          who installed the lights noticed one had been knocked loose and was hanging from
          its power cable. A worker from Cabot stopped work on the rig and the light was
          removed, the memo said. Burgess contended that, since the loose light had not been
          attached with a safety cable, Cabot should have done a full inspection of the lights.

          The Burgesses raised strict liability and negligence claims against the defendants.

          According to court papers, all defendants contested liability.

          Clark contended that the other defendants were comparatively at fault, and that the
          company owed no duty of care to Burgess. National Oilwell Varco contended it had
          no knowledge about the allegedly defective light, and that improperly attaching the
          light was the superseding cause of the accident.

          Dialight, according to court papers, denied that the product was defective, and
          contended there was comparative negligence on behalf of the other parties. Cabot
          denied that it owned, or controlled the drilling site, and argued that Burgess’ suit was
          barred under the statutory employer doctrine. Patterson also raised the statutory
          employer defense, and contended that Burgess had assumed the risk.




                                                                                                         ROBERTS_000038

https://www.law.com/thelegalintelligencer/2018/11/27/companies-settle-with-paralyzed-oilfield-worker-for-44...              3/20/2019
Companies Settle With Paralyzed Oilfield Worker for $44M | The Legal Intelligencer                                                         Page 3 of 6
             Case 2:19-cv-00467-JDW Document 12-12 Filed 05/28/19 Page 4 of 7


          Sheridan, who handled the case with Neil Murray and Frank Mangiaracina, said that,
          with multiple theories of liability and considerations stemming from the Fair Share
          Act, the case was extremely complex.

          With the defendants pushing to have the case handled in Susquehanna County,
          venue was also hotly disputed, Sheridan said, adding that discovery was also so
          contested the court appointed former Philadelphia Judge Mark Bernstein as a special
          master to handle discovery disputes.

          “The saddest aspect of the case is that this industrial accident was entirely
          preventable,” Sheridan said.

          James Doherty of Scanlon, Howley & Doherty, who represented Clark, did not return
          a call for comment. Dialight was represented by White and Williams attorney Robert
          Devine, who also did not return a call for comment. Jackson Kelly attorney Michael
          Leahey represented Cabot. He referred comment to the company’s in-house
          attorney, Cole DeLancey, who also did not return a call for comment.

          When reached for comment, Andrew Weinstock of Duplass Zwain Bourgeois Pfister
          Weinstock & Bogart, who represented National Oilwell Varco, said, “NOV did not sell,
          design, manufacture or install the allegedly defective product. NOV reached the
          settlement to avoid continuing litigation expenses.”



                                        SHARE ON FACEBOOK           SHARE ON TWITTER




            Max Mitchell
            Max Mitchell is a reporter with The Legal
            Intelligencer, focusing on litigation in
            Pennsylvania with a specific emphasis on
            Philadelphia courts. Follow him on Twitter                              ( /author/profile/Max-Mitchell/)
            @MMitchellTLI.




              More from this author Ţ (/author/profile/Max-Mitchell/)




          Dig Deeper
           Civil Procedure (/topics/civil-procedure/)    Land Use and Planning (/topics/land-use-and-planning/)


           Manufacturing (/topics/manufacturing/)        Mining and Resources (/topics/mining-and-resources/)




                                                                                                                       Law Firms Mentioned

                                                                                                                       Jackson, Kelly, Holt & OFarrell
                                                                                                                       (/search/?q=Jackson%2C+Kelly%




                                                                                                                         ROBERTS_000039

https://www.law.com/thelegalintelligencer/2018/11/27/companies-settle-with-paralyzed-oilfield-worker-for-44...                              3/20/2019
Companies Settle With Paralyzed Oilfield Worker for $44M | The Legal Intelligencer                                                  Page 4 of 6
             Case 2:19-cv-00467-JDW Document 12-12 Filed 05/28/19 Page 5 of 7


                                                                                                             2C+Holt+%26amp%3B+O%
                                                                                                             27Farrell&Submit=Search&source=

                                                                                                             White and Williams (/search/?
                                                                                                             q=White+and+Williams&Submit=Se



                                                                                                                  LEAN ADVISER LEGAL (/LEAN-
                                                                                                                 ADVISER/STATIC/LEAN-ADVISER/?
                                                                                                                        CMP=LARMLDC)

                                                                                                                   Think Lean Daily
                                                                                                                       Message
                                                                                                                    If you want to be a lean
                                                                                                                lawyer, and practice law the
                                                                                                                     way clients want, try
                                                                                                                 bringing these three traits
                                                                                                                  in to the office every day.
                                                                                                                          They wil...

                                                                                                                       Learn More (/lean-
                                                                                                                  adviser/static/lean-adviser/?
                                                                                                                        cmp=LARMLDC)




          Recommended Stories                                                                                   Featured Firms
          Special Section: Products Liability,                                            Tracey & Fox
          Mass Torts & Class Action                                                       440 LOUISIANA STREET SUITE 1901
          (https://www.law.com/thelegalintelligencer/2019/01/28/special- HOUSTON, TX 77002
                                                                                          713-495-2333
          section-products-liability-mass-torts-                                          www.traceylawfirm.com
          class-action/)                                                                  (https://www.traceylawfirm.com/hous
                                                  (https://www.law.com/thelegalintelligencer/2019/01/28/special-
                                                                               section-products-liability-                         Presented by BigVo
          THE LEGAL INTELLIGENCER | JANUARY 28, 2019
                                                                               mass-torts-class-action/)
          In The Legal's Products Liability, Mass Torts & Class Action, read
          about economic loss after Dittman, 5-year-old Tincher and what
          to do when automobile safety features just don't work.


          CORPORATE COUNSEL (HTTPS://WWW.LAW.COM/CORPCOUNSEL/)

          Instagram, Social Media Platforms
          Face New Regulatory Challenges With
          Fintech Expansions
          (https://www.law.com/thelegalintelligencer/2019/03/20/instagram-
                                                  (https://www.law.com/thelegalintelligencer/2019/03/20/instagram-
          social-media-platforms-face-new-        social-media-platforms-face-
                                                  new-regulatory-challenges-
          regulatory-challenges-with-fintech-
                                                  with-fintech-expansions/)
          expansions/)
          CAROLINE SPIEZIO
          (HTTPS://WWW.LAW.COM/CORPCOUNSEL/AUTHOR/PROFILE/CAROLINE-
          SPIEZIO/) | MARCH 20, 2019

          As more social media platforms implement fintech, in-house
          counsel's regulatory challenges grow. Lawyers said it's best to
          start a compliance plan early.




                                                                                                               ROBERTS_000040

https://www.law.com/thelegalintelligencer/2018/11/27/companies-settle-with-paralyzed-oilfield-worker-for-44...                        3/20/2019
Companies Settle With Paralyzed Oilfield Worker for $44M | The Legal Intelligencer                                                                                            Page 5 of 6
                    Case 2:19-cv-00467-JDW Document 12-12 Filed 05/28/19 Page 6 of 7


                Dilworth Grows Zoning, Land Use
                Practice With Ballard Partner
                (https://www.law.com/thelegalintelligencer/2019/02/06/dilworth-
                grows-zoning-land-use-practice-with-
                ballard-partner/)                       (https://www.law.com/thelegalintelligencer/2019/02/06/dilworth-
                                                                                                    grows-zoning-land-use-
                LIZZY MCLELLAN (/AUTHOR/PROFILE/LIZZY-MCLELLAN/) |
                                                                                                    practice-with-ballard-
                FEBRUARY 06, 2019
                                                                                                    partner/)
                Dilworth Paxson continues to add to its land use and zoning
                practice, bringing on longtime Ballard Spahr lawyer Neil Sklaroff.




                                                                       More from ALM
                                          CLE Center        Legal Compass         Events       Webcasts        Lawjobs        Professional Announcements




      Premium Subscription                                            Team Accounts                                                   Bundle Subscriptions
      With this subscription you will receive unlimited               Our Team Account subscription service is for legal              Gain access to some of the most knowledgeable
      access to high quality, online, on-demand                       teams of four or more attorneys. Each attorney is               and experienced attorneys with our 2 bundle
      premium content from well-respected faculty in                  granted unlimited access to high quality, on-                   options! Our Compliance bundles are curated by
      the legal industry. This is perfect for attorneys               demand premium content from well-respected                      CLE Counselors and include current legal topics
      licensed in multiple jurisdictions or for attorneys             faculty in the legal industry along with                        and challenges within the industry. Our second
      that have fulfilled their CLE requirement but need              administrative access to easily manage CLE for the              option allows you to build your bundle and
      to access resourceful information for their                     entire team.                                                    strategically select the content that pertains to
      practice areas.                                                                                                                 your needs. Both options are priced the same.
                                                                        View Now
        View Now                                                        (http://clecenter.com/CleForFirm/Default.aspx)                   View Now (http://clecenter.com/Default.aspx)
        (http://clecenter.com/Program/Premium.aspx)




                                                                            CLE Center → (http://clecenter.com)




    ALM Legal Publication Newsletters

    Sign Up Today and Never Miss Another Story.                                                                                                                  Subscribe Now

    As part of your digital membership, you can sign up for an unlimited number of a wide range of
                                                                                                           (https://store.law.com/registration/l
    complimentary newsletters. Visit your My Account (https://store.law.com/registration/login.aspx?
                                                                                                                         promoCode=PA)
    promoCode=PA) page to make your selections. Get the timely legal news and critical analysis you cannot
                                                                                                            Privacy Policy (https://www.alm.com/priv
    afford to miss. Tailored just for you. In your inbox. Every day.
                                                                                                                                                                      policy-new/)




                                                                                                          (/thelegalintelligencer/)


 Publications (/publications/) / Law Topics (/topics/) / Surveys & Rankings (/thelegalintelligencer/../rankings/) / Cases & Verdicts (/thelegalintellige
 / People & Community (/thelegalintelligencer//) / Public Notices & Classifieds (/thelegalintelligencer/public-notices/) / Legal Newswire (/legalnew
                      / Lean Adviser (/lean-adviser/static/lean-adviser/?cmp=LANBLDC) / All Sections (/thelegalintelligencer/sitemap/)

 About The Legal Intelligencer (/thelegalintelligencer/static/about-us/) / Place a Classified (/thelegalintelligencer/static/place-a-classified/) / Contact Us (/thelegalintelligencer/static/con
                         / Site Map (/thelegalintelligencer/sitemap/) / Advertise With Us (/static/advertise-with-us/) / Customer Care (https://www.alm.com/contact-us/)
                           / Terms of Service (https://www.alm.com/terms-of-use/) / FAQ (https://store.law.com/Registration/myAccount.aspx?promoCode=lc#/Help)
                                                                     / Privacy Policy (https://www.alm.com/privacy-policy-new)




                                                                                                                                                   ROBERTS_000041

https://www.law.com/thelegalintelligencer/2018/11/27/companies-settle-with-paralyzed-oilfield-worker-for-44...                                                                  3/20/2019
Companies Settle With Paralyzed Oilfield Worker for $44M | The Legal Intelligencer                                                                                          Page 6 of 6
                    Case 2:19-cv-00467-JDW Document 12-12 Filed 05/28/19 Page 7 of 7


                                                                                                        (/)


              FOLLOW US              (https://www.facebook.com/LawdotcomALM/)                 (https://twitter.com/lawdotcom)       (https://www.linkedin.com/company/law-com/)

                                                                                (http://feeds.feedblitz.com/law/legal-news/)


            Publications                             Law Topics                                 Rankings                                More                                  Law.com
        The American Lawyer                  Litigation (/topics/litigation/)                Am Law 100                             Events (/events/)                 About Us (/static/about-
         (/americanlawyer/)             Deals and Transactions (/topics/deals- (/americanlawyer/rankings/the-2018-                   Legal Compass                  Contact Us (/static/contac
  Corporate Counsel (/corpcounsel/)                and-transactions/)                       am-law-100-1/)             (https://www.alm.com/intelligence/solutions-       Site Map (/sitemap/)
         National Law Journal            Law Firm Management (/topics/law-                   Am Law 200                      we-provide/business-of-law-
                                                                                                                                                                 Advertise With Us (/static/ad
        (/nationallawjournal/)                    firm-management/)             (/americanlawyer/rankings/the-2018-            solutions/legal-compass/)
                                                                                                                                                                                with-us/)
                                                                                  am-law-200--the-american-lawyer/) Editorial Calendar (/editorial-calendar/)
        New York Law Journal                  Legal Practice Management                                                                                                    Customer Support
        (/newyorklawjournal/)           (/topics/legal-practice-management/)                  Global 100                      Briefings (/static/briefings/)      (https://www.alm.com/cont
                                                                                  (/americanlawyer/rankings/global-
New Jersey Law Journal (/njlawjournal/) Cybersecurity (/topics/cybersecurity/)                                                      Legal Dictionary                        Terms of Service
                                                                                                 100/)
    The Recorder (/therecorder/)                 Intellectual Property                                                       (https://dictionary.law.com/)      (https://www.alm.com/terms
                                                                                       National Law Journal 500
                                            (/topics/intellectual-property/)                                             Lawjobs.com (http://lawjobs.com/)                         FAQ
 More Publications › (/publications/)                                           (/nationallawjournal/rankings/the-nlj-
                                                                                                 500/)                          Law Firms (/law-firms/)        (/sites/almstaff/2017/10/20/fr
                                              More Law Topics › (/topics/)
                                                                                                                        Law Schools (/topics/legal-education/)             asked-questions/)
                                                                                         Pro Bono Scorecard
                                                                               (/americanlawyer/rankings/pro-bono/)                                                           Privacy Policy
                                                                                                                                                                (https://www.alm.com/privac
                                                                                               The A-List
                                                                                                                                                                                  new/)
                                                                                   (/americanlawyer/rankings/a-list/)

                                                                                       More Rankings › (/rankings/)




                                                                 Copyright © 2019 ALM Media Properties, LLC. All Rights Reserved.




                                                                                                                                                 ROBERTS_000042

https://www.law.com/thelegalintelligencer/2018/11/27/companies-settle-with-paralyzed-oilfield-worker-for-44...                                                               3/20/2019
